 
Exhibit 10.52
 
SECOND AMENDMENT TO LEASE
 
This SECOND AMENDMENT TO LEASE (this "Second Amendment") is made and entered
into as of June 30, 2018, by and between 10900 WILSHIRE, L.L.C., a Delaware
limited liability company ("Landlord"), and CHROMADEX, INC., a California
corporation ("Tenant").
 
R E C I T A L S:
 
A.           Landlord and Tenant are parties to that certain Lease, dated July
6, 2017 (the "Office Lease"), as amended by that certain First Amendment to
Lease, dated February 7, 2018 (the "First Amendment"), whereby Landlord leases
to Tenant and Tenant leases from Landlord that certain premises (the
"Premises"), commonly known as Suite 610 and Suite 650, and located on the sixth
(6th) floor of that certain office building located at 10900 Wilshire Boulevard,
Los Angeles, California (the "Building"), as more particularly set forth in the
Lease. The Office Lease and First Amendment shall collectively be referred to
herein as the "Lease".
 
B.           Landlord and Tenant desire to amend the Lease on the terms and
conditions contained herein.
 
A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.
 
1. Capitalized Terms. Each capitalized term when used herein shall have the same
respective meaning as is given such term in the Lease, unless expressly provided
otherwise in this Second Amendment.
 
2. Temporary Storage Space.
 
2.1 In General. Subject to the terms of this Section 2, commencing as of July 1,
2018, and continuing thereafter on a month-to-month basis (the "Storage Space
Term"), Landlord shall rent to Tenant and Tenant shall rent from Landlord, that
certain storage space consisting of 96 square feet, commonly known as PD-9, and
located in the Building Parking Facility (the "Storage Space"), as delineated on
Exhibit A attached hereto. Notwithstanding any provision to the contrary
contained in this Section 2, Landlord and Tenant shall each have the right to
terminate Tenant's lease of the Storage Space upon not less than thirty (30)
days prior written notice to the other party.
 
2.2 Rent. The Storage Space shall be leased by Tenant at a monthly rental rate
equal to $228.48 (i.e., $2.38 per rentable square feet of the Storage Space)
(the "Storage Space Rent"). The Storage Space Rent shall be due on a monthly
basis concurrent with Tenant's payment of Fixed Rent due with respect to the
Premises, and shall constitute Rent. Concurrently with Tenant's execution and
delivery of this Second Amendment, Tenant shall deliver to Landlord a check in
the amount of $228.48, as payment of the Storage Space Rent due for the first
month of the Storage Space Term.
 
2.3 Condition of Storage Space. Tenant acknowledges that (i) Tenant is fully
aware of the condition of the Storage Space and shall accept the Storage Space
in its presently existing "as-is" condition, and (ii) Landlord shall have no
obligation to provide or pay for any improvement work or services related to the
improvement of the Storage Space. Tenant also acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty regarding the
condition of the Storage Space or with respect to the suitability of the same
for the conduct of Tenant's business.
 
 
 
-1-

 
 
 
2.4 Other Terms. The Storage Space shall be used only for storage of boxes,
files, furniture, office equipment and other similar items associated with
commercial office space and for no other purpose whatsoever without the prior
written consent of Landlord, which consent may be withheld in Landlord's sole
discretion. Tenant shall not make any alterations, improvements or modifications
to the Storage Space and shall be fully responsible for repairing any damage to
the Storage Space resulting from or relating to Tenant's use thereof. Tenant
shall comply with such rules and regulations as may be promulgated by Landlord
from time to time pertaining to the use of the Storage Space. Tenant
acknowledges that Landlord shall have no obligation to provide security or any
other services described in Article 10 of the Lease, other than lighting during
Ordinary Business Hours, with respect to the Storage Space. Tenant shall
indemnify, defend and hold harmless Landlord and the Parties (as defined in
Section 3, below) from and against any and all loss, liability, claims,
expenses, damages or costs (including, without limitation, court costs and
reasonable attorneys' fees) arising out of or in connection with Tenant's use of
the Storage Space. Tenant's insurance obligations under the Lease shall also
pertain to Tenant's use of the Storage Space.
 
2.5 Required Disclosures Related to Accessibility Standards. For purposes of
Section 1938(a) of the California Civil Code, Landlord hereby discloses to
Tenant, and Tenant hereby acknowledges, that the Storage Space have not
undergone inspection by a person certified as a Certified Access Specialist
(CASp). In addition, the following notice is hereby provided pursuant to Section
1938(e) of the California Civil Code: "A Certified Access Specialist (CASp) can
inspect the subject premises and determine whether the subject premises comply
with all of the applicable construction-related accessibility standards under
state law. Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant. The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises." In
furtherance of and in connection with such notice: (i) Tenant, having read such
notice and understanding Tenant's right to request and obtain a CASp inspection
and with advice of counsel, hereby elects not to obtain such CASp inspection and
forever waives its rights to obtain a CASp inspection with respect to the
Storage Space, the Building and/or the Real Property to the extent permitted by
applicable Requirements now or hereafter in effect; and (ii) if the waiver set
forth in clause (i) hereinabove is not enforceable pursuant to applicable
Requirements now or hereafter in effect, then Landlord and Tenant hereby agree
as follows (which constitute the mutual agreement of the parties as to the
matters described in the last sentence of the foregoing notice): (A) Tenant
shall have the one-time right to request for and obtain a CASp inspection, which
request must be made, if at all, in a written notice delivered by Tenant to
Landlord within thirty (30) days after the commencement of the Storage Space
Term; (B) any CASp inspection timely requested by Tenant shall be conducted (1)
between the hours of 9:00 a.m. and 5:00 p.m. on any Business Day, (2) only after
ten (10) days' prior written notice to Landlord of the date of such CASp
inspection, (3) in a professional manner by a CASp designated by Landlord and
without any testing that would damage the Storage Space, the Building or the
Real Property in any way, (4) in accordance with all of the provisions of the
Lease, as amended, applicable to Tenant contracts for construction, and (5) at
Tenant's sole cost and expense, including, without limitation, Tenant's payment
of the fee for such CASp inspection, the fee for any reports and/or certificates
prepared by the CASp in connection with such CASp inspection (collectively, the
"CASp Reports") and all other costs and expenses in connection therewith; (C)
Landlord shall be an express third party beneficiary of Tenant's contract with
the CASp, and any CASp Reports shall be addressed to both Landlord and Tenant;
(D) Tenant shall deliver a copy of any CASp Reports to Landlord within two (2)
Business Days after Tenant's receipt thereof; (E) any information generated by
the CASp inspection and/or contained in the CASp Reports shall not be disclosed
by Tenant to anyone other than (I) contractors, subcontractors and/or
consultants of Tenant, in each instance who have a need to know such information
and who agree in writing not to further disclose such information, or (II) any
governmental entity, agency or other person, in each instance to whom disclosure
is required by applicable Requirements or by regulatory or judicial process; (F)
Tenant, at its sole cost and expense, shall be responsible for making any
improvements, alterations, modifications and/or repairs to or within the Storage
Space to correct violations of construction-related accessibility standards,
including, without limitation, any violations disclosed by such CASp inspection;
and (G) if such CASp inspection identifies any improvements, alterations,
modifications and/or repairs necessary to correct violations of
construction-related accessibility standards relating to those items of the
Building and/or the Real Property located outside the Storage Space, then Tenant
shall be responsible for performing any such improvements, alterations,
modifications and/or repairs as and to the extent required by applicable
Requirements to the extent provided Section 8.1(a) of the Lease and Landlord
shall be responsible for performing any such improvements, alterations,
modifications and/or repairs as and to the extent required by applicable
Requirements to the extent provided in Section 8.1(c) of the Lease.
 
 
 
-2-

 
 
 
3. Limitation on Liability. The liability of Landlord for Landlord’s obligations
under the Lease, as amended, and any other documents executed by Landlord and
Tenant in connection with the Lease, as amended (collectively, the "Lease
Documents") shall be limited to Landlord’s interest in the Real Property
(including any rent, insurance, sales and condemnation proceeds actually
received by Landlord and not subject to any superior rights of any third
parties) and Tenant shall not look to any other property or assets of Landlord
or the property or assets of any direct or indirect partner, member, manager,
shareholder, director, officer, principal, employee or agent of Landlord
(collectively, the “Parties”) in seeking either to enforce Landlord’s
obligations under the Lease Documents or to satisfy a judgment for Landlord’s
failure to perform such obligations; and none of the Parties shall be personally
liable for the performance of Landlord’s obligations under the Lease Documents.
In no event shall Landlord be liable for, and Tenant, on behalf of itself and
all other subtenants or occupants of the Premises and their respective agents,
contractors, subcontractors, employees, invitees or licensees hereby waives any
claim for, any indirect, consequential or punitive damages, including loss of
profits or business opportunity, arising under or in connection with the Lease
Documents.
 
4. Tax Status of Beneficial Owner. Tenant recognizes and acknowledges that
Landlord and/or certain beneficial owners of Landlord may from time to time
qualify as real estate investment trusts pursuant to Sections 856, et seq. of
the Internal Revenue Code and that avoiding (a) the loss of such status, (b) the
receipt of any income derived under any provision of the Lease, as amended, that
does not constitute “rents from real property” (in the case of real estate
investment trusts), and (c) the imposition of income, penalty or similar taxes
(each an “Adverse Event”) is of material concern to Landlord and such beneficial
owners. In the event that the Lease, as amended, or any document contemplated
hereby could, in the opinion of counsel to Landlord, result in or cause an
Adverse Event, Tenant agrees to cooperate with Landlord in negotiating an
amendment or modification thereof for the limited purpose of addressing such
Adverse Event and shall at the request of Landlord execute and deliver such
documents reasonably required to effect such amendment or modification, provided
that Landlord shall, after the receipt of an invoice therefor, reimburse Tenant
for its reasonable and actual out-of-pocket attorneys fees incurred in
connection with Tenant's review of such amendment or modification. Any amendment
or modification pursuant to this Section 4 shall be structured so that the
economic results to Landlord and Tenant shall be substantially similar to those
set forth in the Lease, as amended, without regard to such amendment or
modification. Without limiting any of Landlord's other rights under this
Section 4, Landlord may waive the receipt of any amount payable to Landlord
hereunder and such waiver shall constitute an amendment or modification of the
Lease, as amended, with respect to such payment. Tenant expressly covenants and
agrees not to enter into any sublease or assignment which provides for rental or
other payment for such use, occupancy, or utilization based in whole or in part
on the net income or profits derived by any person from the property leased,
used, occupied, or utilized (other than an amount based on a fixed percentage or
percentages of receipts or sales), and that any such purported sublease or
assignment shall be absolutely void and ineffective as a conveyance of any right
or interest in the possession, use, occupancy, or utilization of any part of the
Premises.
 
5. Authority. If Tenant is a corporation, trust, limited liability company or
partnership, each individual executing this Second Amendment on behalf of Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Second Amendment and that each person
signing on behalf of Tenant is authorized to do so.
 
6. No Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than Tishman Speyer Properties, L.P.
(the "Broker"), and that they know of no other real estate broker or agent who
is entitled to a commission in connection with this Second Amendment. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including, without limitation, reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker or agent other than the Broker. The terms of this
Section 6 shall survive the expiration or earlier termination of the Lease, as
amended.
 
7. Conflict; No Further Modification. In the event of any conflict between the
terms and conditions of the Lease and the terms and conditions of this Second
Amendment, the terms and conditions of this Second Amendment shall prevail.
Except as specifically set forth in this Second Amendment, all of the terms and
conditions of the Lease shall remain unmodified and in full force and effect.
 
[SIGNATURES FOLLOW ON NEXT PAGE]
 




 
 







 
-3-

 
 
IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.
 
LANDLORD:
 
10900 WILSHIRE, L.L.C.,
a Delaware limited liability company
 
By: /s/ Paul A. Galiano
 
Its: Senior Managing Director
 
 
 
TENANT:
 
CHROMADEX, INC.,
a California corporation
 
By: /s/ Kevin Farr
 
Its: Chief Financial Officer
 
By: __________________________________
 
Its: ________________________________
 
 
 
 
 
-4-

 
EXHIBIT A
 
OUTLINE OF STORAGE SPACE
 
The floor plan which follows is intended solely to identify the general location
of the Storage Space, and should not be used for any other purpose. All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.
 
[ex10-52.jpg]
 
 
 
-5-
